Title: From Alexander Hamilton to Gouverneur Morris, [21 March 1784]
From: Hamilton, Alexander
To: Morris, Gouverneur


[New York, March 21, 1784]
Dr. Sir
Permit me to introduce to Your acquaintance and attention Mr Seaton Cashier of the Bank of New York. He is just setting out for Philadelphia to procure materials, and information in the forms of business. I recommend him to you, because I am persuaded you will with pleasure facilitate his object. Personally I dare say you will be pleased with him.
He will tell you of our embarrassments and prospects. I hope an incorporation of the two banks which is evidently the interest of both has put an end to differencies in Philadelphia. Here a wild and impracticable scheme of a land bank stands in our way; the projectors of it persevering in spite of the experience they have that all the mercantile and monied influence is against it.

March 21
G M Esqr.

